DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments have been accepted and entered. The 112(b) rejection set forth in the previous office action has been withdrawn,
Response to Arguments
Applicant’s arguments, see pages 5-6, filed on 06/07/2022 regarding the teachings of Tseng regarding the oxygen content of the total gas streams fed to the combustion process have been fully considered and are persuasive. The rejection of claims 15 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the 103 rejection below. 
Regarding applicant’s arguments against the use of Tseng to teach the limitations of claim 27 “wherein the plant is configured for feeding gas streams which in total consist to an extent of more than 50% by volume of oxygen to combustion processes.” the Examiner disagrees. The plant being configured to feed the total gas streams to a particular volume of oxygen does not structurally change the claimed invention. The same device delivering the oxygen to the plant could deliver oxygen at a variety of concentrations and volumes. However, in view of the argument of Skaarup below, the rejection of claim 27 is withdrawn and a new 102 rejection of claim 27 is set forth below.
Regarding applicant’s arguments against the use of Skaarup to teach the limitation of claim 15 “wherein the introduction of the oxygen-containing gas is set so that there is an excess of oxygen at a main burner and residual amounts of the oxygen-containing gas are permitted to enter the calciner for combustion.”, the Examiner thanks applicant for identifying Tseng teaches the above limitation. Therefore, the rejection relying on Skaarup is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the 103 rejection below.
Regarding applicant’s arguments against the use of Tseng to teach the limitations of claim 24, the Examiner disagrees. The identified passage of Tseng does teach regulating the oxygen-containing gas and fuel fed into the combustion chamber as a function of temperature and has volume flow. The passage recites that the burner 22 fires a mixture of fuel and air to reach a particular combustion temperature. The air delivered in the mixture of fuel and air must contain an amount of oxygen in order for combustion to occur. Further, the relationship or function of the combustion temperature to the volume of gas supplied at the burner two would need to be known in order for combustion at the desired temperature to occur. Therefore, the rejection of claim 24 in view of Tseng stands. 
Regarding applicant’s argument against the use of Jorget to teach the limitations of claim 17 regarding the ratio of starting material, the Examiner does not agree that the original rejection was incorrect. However, for clarity a rejection in view of a new art is set forth below. 
Regarding applicant’s argument against the use of Brentrup to teach the limitations of claim 26 regarding the introduction of oxygen-containing gas into the cooler exclusively on a side of a gas separation device, the Examiner disagrees. Applicant cites paragraph [0027] of Brentrup stating the cooling medium introduced is liquid. However, [0027] is referring to the additional cooling means 18 introducing liquid cooling means. The oxidizing cooling medium that is introduced into the bottom of the cooler is gaseous as it needs to vertically pass through the material to be cooled and is further specified as air in paragraph [0011]. Further, Brentrup discloses within the originally cited paragraphs that the oxidizing coolant can be introduced into any or all of the cooler sections, teachings of limitations that it is “exclusively” introduced on a side of a gas separation device. Therefore, the rejection of claim 26 remains. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (WO 9906778 A1).
Regarding claim 27, Tseng teaches of a plant for producing cement clinker (Fig. 2), comprising:
a preheater (Fig. 2, preheater 52), a calciner (Fig. 2, precalciner 54), a rotary furnace (Fig. 2, rotary furnace 56), and
a clinker cooler (Fig. 2, clinker cooler 58), wherein the plant has, at a section of the cooler directly adjoining a top of the rotary furnace, a device for feeding gas from the cooler to the rotary furnace (Fig. 2, oxygen source 60 located below cooler 58 and connected to blowers 70), the device configured to feed a gas having a proportion of 15% by volume or less of nitrogen and a proportion of 50% by volume or more of oxygen (Pg. 6, lines 1-5 and 21-27, oxygen is fed to the kiln for combustion, oxygen contents greater than 90% would create a nitrogen content of 10% or less) such that there is an excess of oxygen at a main burner and residual amounts of oxygen are conveyed into the calciner (Fig. 2, primary air 11 contains residual amounts of oxygen containing gas from the combustion of burner 62 and is fed to the precalciner 54 for combustion at burner 17; Pg. 5, lines 11-13), and
wherein the plant is configured for feeding gas streams which in total consist to an extent of more than 50% by volume of oxygen to combustion processes (Tseng is capable of feeding gas streams wherein the total consists of 50% volume oxygen, see argument above).
Regarding claim 28, Tseng teaches of the plant of claim 27 and Tseng further teaches further comprising a device for feeding the gas into the calciner (Fig. 4C, oxygen source 60 is connected to precalciner burner 90).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (WO 9906778 A1) in view of Laux et al. (US 20080090194 A1) hereinafter referred to as Laux.
Regarding claim 1, Tseng teaches of a method for producing cement clinker (Pg. 1, lines 8-15), comprising:
preheating a starting material (Fig. 1, raw feed material 12, cyclone preheater 14) to a calcination temperature, performing calcination of the preheated starting material in a calciner (Fig. 1, precalciner 16), firing, in a rotary furnace (Fig. 1, precalciner 16), the calcined starting material to form cement clinker, cooling the cement clinker in a cooler (Pg. 1, lines 11-15; Fig. 1, clinker cooler 20), and
feeding an oxygen-containing gas having a proportion of 15% by volume or less of nitrogen and a proportion of 50% by volume or more of oxygen into a first section of the cooler, the first section of the cooler directly adjoining a top portion of the rotary furnace, and from the first section of the cooler into the rotary furnace (Pg. 6, lines 1-5 and 21-27, oxygen is fed to the kiln for combustion, oxygen contents greater than 90% would create a nitrogen content of 15% or less; Fig. 2, oxygen source 60, recuperating zone 68), and
wherein the introduction of the oxygen-containing gas is set so that there is an excess of oxygen at a main burner and residual amounts of the oxygen-containing gas are permitted to enter the calciner for combustion (Fig. 2, primary air 11 contains residual amounts of oxygen containing gas from the combustion of burner 62 and is fed to the precalciner 54 for combustion at burner 17; Pg. 5, lines 11-13).
Tseng fails to specifically teach wherein the total gas streams fed to the combustion processes consist of more than 50% by volume of oxygen.
Laux teaches wherein the total gas streams fed to the combustion processes consist of more than 50% by volume of oxygen (¶ [0036]).
Specifically, the combination the Examiner has in mind is to maintain the oxygen sources of Tseng to inject oxygen at proportion of 50% or higher and to adjust the relative volume of the oxygen sources of Tseng to inject a volume of oxygen that would create a total volume of gasses fed to the combustion process to consist of more than 50% by volume of oxygen. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Laux to modify Tseng to include the above combination. Doing so would increase the amount of cement clinkers the rotary furnace could produce (¶ [0037], Conforming with these several conditions provides an effective way for the kiln operator to continue to maintain the desired heating and processing of material fed through the kiln, and even to increase the throughput of such material, because of the high heat afforded by combustion using oxidant streams having a higher oxygen content than the oxygen content of air).
Regarding claim 16, Tseng as modified teaches of the method of claim 15 and Tseng as modified further teaches wherein said feeding further comprises feeding of the oxygen-containing gas into the calciner (Tseng, Fig. 2, oxygen source 60 is also fed into burner 17 of precalciner 54). 
Regarding claim 23, Tseng as modified teaches of the method of claim 15 and Tseng as modified further teaches wherein the oxygen-containing gas contains one or both of 75% by volume or more of oxygen or contains 10% by volume or less of nitrogen (Tseng, Pg. 6, lines 1-5 and 21-27, oxygen is fed to the kiln for combustion, oxygen contents greater than 90% would create a nitrogen content of 10% or less).
Regarding claim 24, Tseng as modified teaches of the method of claim 15 and Tseng as modified further teaches wherein the amounts of oxygen-containing gas and a fuel fed in are regulated as a function of combustion temperature and gas volume flows (Tseng, Pg. 1, lines 19-23; see reasoning in response to arguments above).
Regarding claim 25, Tseng as modified teaches of the method of claim 15 and Tseng as modified further teaches wherein introduction of the oxygen-containing gas is set so that the oxygen fed in is sufficient for complete combustion at a main burner and in the calciner (Tseng, Pg. 5, lines 10-13, there is excess oxygen leaving main burner to provide enough oxygen for complete combustion at the calciner, an excess of oxygen at the main burner means that there is sufficient oxygen to have complete combustion).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (WO 9906778 A1) in view of Laux (US 20080090194 A1) and Cordonnier (US 20110113988 A1).
Regarding claim 17, Tseng as modified teaches of the method of claim 15 and Tseng as modified further teaches wherein at least one cyclone preheater is used for preheating (Fig. 2, cyclone preheater 52).
Tseng fails to teach wherein an exhaust gas is supplied to said preheating of starting material 
step at a ratio wherein the starting material is greater than 1.0 kg of starting material per 1 kg of gas (¶ [0032])
	Specifically, the combination the Examiner has in mind is to adjust all the combustion processes within Tseng as modified to ensure that the exhaust gas produced from the combustion processes match the amount of starting material being fed into the system at a ratio of 1kg/kg of gas or greater.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cordonnier to modify Tseng as modified to include the above combination. Doing so would ensure that there would be adequate flow of gasses for the operation of the suspension heater (¶ [0030-0032]).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (WO 9906778 A1) in view of Laux (US 20080090194 A1), Cordonnier (US 20110113988 A1) and Frie (US 20150183686 A1).
Regarding claim 18, Tseng as modified teaches of the method of claim 17 and Tseng as modified further teaches wherein the ratio of starting material fed in to the exhaust gas in said performing step is greater than 1.0 kg of starting material per 1 kg of exhaust gas (Cordonnier, Fig. 1, the portion of the gasses 8a has to pass through the precalciner reactor 4 and thus would have the same mass flow rate or greater as the preheater in claim 17 above)
Tseng as modified fails to teach wherein the calciner is an entrained flow calciner.
Frie teaches wherein the calciner is an entrained flow calciner (¶ [0030]).
Specifically, the combination the Examiner has in mind is to change the calciner within Tseng as modified to an entrained flow calciner. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Frie to modify Tseng as modified to include the above combination. Doing so is significantly easier to implement and reduces recarbonation effects (¶ [0030]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (WO 9906778 A1) in view of Laux (US 20080090194 A1) and Charmet (WO 2019115967 A1).
Regarding claim 19, Tseng as modified teaches the method of claim 15, however,  Tseng as modified fails to teach wherein coarse fuels having an edge length of 70 mm or more are introduced into the calciner, which includes a nonvertical section, so that hot gases flow over the coarse fuels in the calciner.
Charmet teaches wherein coarse fuels having an edge length of 70 mm or more are introduced 
into the calciner, which includes a nonvertical section, so that hot gases flow over the coarse fuels in the calciner (¶ [0077]; Fig. 2, calcination reactor 9, fuel inlet 8a).
	Specifically, the combination the Examiner has in mind is to replace the fuel of Tseng as modified with the fuel of Charmet. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Charmet to modify Tseng as modified to include the above combination. Doing so would reduce costs as course fuel requires less preprocessing (¶ [0012]).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (WO 9906778 A1) in view of Laux (US 20080090194 A1) and Aoki (JP 2008239359 A).
Regarding claim 21, Tseng as modified teaches the method of claim 15, however, Tseng as modified fails to teach wherein hot exhaust air from the clinker cooler is fed at least partly to said preheating step, or at least partly to a drying and milling operation, or at least partly to said preheating step and subsequently to said drying and milling operation, while avoiding mixing with exhaust gas from the calcination and firing steps.
Aoki teaches wherein hot exhaust air from the clinker cooler is fed at least partly to said 
preheating step (Fig. 1, cooler exhaust line 34), or at least partly to a drying and milling operation, or at least partly to said preheating step and subsequently to said drying and milling operation, while avoiding mixing with exhaust gas from the calcination and firing steps (¶ [0029]; Fig. 1, suspension heater 4).
	Specifically, the combination the Examiner has in mind is to add the exhaust line of Aoki to the cooler of Tseng as modified and to have the exhaust line go to a preheater separated from other exhaust lines. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Aoki to modify Tseng as modified to include the above combination. Doing so allows for the raw cement material to be dried and crushed with carbon dioxide free exhaust gas ensuring that the carbon dioxide gas from the furnace is completely discharge from the facility for capture (¶ [0013-0014]).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (WO 9906778 A1) in view of Laux (US 20080090194 A1) and Brentrup (DE 102006026234 A1).
Regarding claim 26, Tseng as modified teaches the method of claim 15, however, Tseng as modified teaches wherein introduction of the oxygen-containing gas is carried out exclusively on a side of a gas separation device that is arranged in the cooler and directly adjoins a top of the furnace, wherein the gas separation device is one or both of a mechanical gas separation device or a system based on supply of a barrier gas.
Brentrup teaches wherein introduction of the oxygen-containing gas is carried out exclusively on 
a side of a gas separation device that is arranged in the cooler and directly adjoins a top of the furnace (¶ [0023-0024] and ¶ [0011], means for supplying an oxidizing cooling medium, in particular air.), wherein the gas separation device is one or both of a mechanical gas separation device or a system based on supply of a barrier gas (Fig. 1, dividing wall 22).
	Specifically, the combination the Examiner has in mind it to add the dividing wall of Brentrup to the cooler of Tseng as modified so ass to divide the cooler, where one side of the divider has the blowers containing the oxygen source 60 and the other side does not. Further, to add the regulating organs 12 and 13 of Brentrup to the blowers of Tseng to allow the opening and closing of the blowers. Finally, to adjust the regulating elements to allow just the blowers connected to the oxygen source 60 of Tseng to be activated that are on one side of the divider wall. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Brentrup to modify Tseng as modified with the above combination. Doing so would maximize the space within the cooler (¶ [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762